Title: To George Washington from William Heath, 26 April 1782
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Highlands April 26th 1782
                        
                        In obedience to your orders of the 22d I wrote the Contractors on the subject of the salted and damaged
                            provisions, and yesterday received an answer from them, which I take the liberty to enclose. I wish to know your pleasure
                            whether Messrs Sands shall take such of the provisions as are not fit to issue, and credit the united States what they may
                            be thought worth; or dispose of them and account to the Public: or whether they shall be sold at vendue by the Quarter
                            Master General, the late Commissary (altho I beleive the Commissary is absent) or any other persons.
                        I take the liberty to enclose a letter from Lt Colonel Badlam received by the last Post. I am still
                            apprehensive, that altho Major General Lincoln had fixed Lt Colo. Badlam at Boston, Officers have not been appointed to
                            muster the Recruits at the three places mentioned as Rendezvous in the Resolve of the General Assembly. Lt Colonel Badlam
                            makes no mention of any Officers being retained by order of General Lincoln, but Ensign Robinson, and he for a limited
                            time only. Before I received Lt Colonel Badlams letter, I had written him on the subject, his answer will determine the
                            matter. 
                        If Lt Colonel Badlam has not written Your Excellency respecting Ensign Robinson being permitted to continue
                            with him longer, I request a signification of your pleasure on that particular. I have the honor to be with the highest
                            respect Your Excellency’s most Obedient Servant
                        W. Heath

                     Enclosure
                                                
                            
                                Honble Sir.
                                Boston April 15th 1782
                            
                            Being appointed by the honle Secretary at War to Muster the Levies at this Post, I now embrace the
                                earliest opportunity of sending forward the Schedule for raising fifteen hundred Men: The Recruits come in very
                                slowly, but you may depend on my sending Parties on as fast as possible, as I am sensible the Troops Should now be
                                Assembled in the Field. I reject all those who are improper Subjects, or unfit for Actual Service, as I have recived
                                particular orders from General Lincoln to that purpose.
                            General Lincoln thought proper to detain Ensign Robinson of the first Regiment to Act with me as an
                                Assistant untill the end of April—this Gentleman has acted as a Clark or Assistant in the Office from the begining of
                                April 1781—and I believe has proved a very Vigilant and useful Officer in this department.
                            I shall endeaver to make myself as useful to the Line as possible, and intend to Send on exact
                                Discriptive Lists with the Parties, and conduct the business as expeditiously as the nature of it will permit of.
                            It is to be much lamented that Desertions too frequently prevaild in the Course of  last Campaign and
                                as the last mode of Recruiting gave too fair an opportunity to Men of low dispicable Characters to hurt the Service by
                                buying or rather Selling of Men &c. I am Streneous to descountenence and prevent such Dishonourable and
                                injurous proceedings for the futur, and render abortive the attempts of such Miscreants.
                            I could wish that, the General would please to order Ensign Robinson to Continue with me as an Assistant
                                as he is Experienced in the business, and is acquainted with the faces of the Diserters and likewise of those
                                Characters above alluded to and Especially as the State of that Gentlemans health is such that Renders it bearly
                                possible for him to be of any Actual Service in the Field. As there is no other Officer here that I coud get as an
                                Assistant, I shall take the Liberty to detain Ensign Robinson till I Recive the General Orders on the Subject.
                            Colonel Putnam just arriv’d from Camp informs me that His Excellency had made some Enquiry Respecting the
                                mode adapted by this State.I have therefore taken the liberty of writing to His Excellency on the Subject, and
                                likewise enclos’d, a Copy of the Resolve—of the General Court to your Honor.
                            As for News I have none worth communicating. I Remain in a poor State of health, but hope to
                                    recover my health again in the corse of this Summer. I am Honbe
                                Sir your most obdt and most humble Servant
                            
                                Ezra Badlam
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Fishkill April 24th 1782
                            
                            Your letter repecting the salt provisions We received; and are much pleased with the steps you have
                                taken—We will give the necessary directions for the Issuing of such as is wholesome without delay, and what remains
                                unfit to Issue & yet may serve some other purposes shall be disposed of in such a manner as you may think
                                proper to point out. We are With the greatest Respect, Sir your Mo. Ob. Hume servts
                            
                                Comfort Sands & Co.
                            
                        
                        
                    